Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Response to Amendment
Applicant's reply of 06/13/2022 has been entered.
Applicant’s amendments to claims 1, 8, and 15, have rendered the prior rejection under 35 U.S.C. § 112(a) for these claims as moot; therefore, the prior rejection of these claims is withdrawn.
Applicant’s amendments to claims 4, 11, and 17, have rendered the prior rejection under 35 U.S.C. § 112(b) for these claims as moot; therefore, the prior rejection of these claims is withdrawn.
The examiner will address applicant's further remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 – 6, 8, 9, 11 – 13, and 15 – 19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims, as a whole, recite the abstract idea of grouping users into similar network communities. This is subject matter relating to social activities, which describe managing personal behavior, relationships, or interactions between people.  Therefore, they recite certain methods of organizing human activity, which is an abstract idea.  	Claim 1, which is illustrative of claims 8 and 15; defines the abstract idea by the elements of:
A method of automatically grouping users in a network community, wherein the method comprises;
receiving at least one resource from a user among the users in the network community; 
determining that one of a plurality of network logos presented in a second predetermined display area has a value parameter equivalent to the at least one resource, wherein the plurality of network logos comprise a medal and a headgear; sending the determined network logo to a resource repository associated with the user; 
presenting the determined network logo in a first predetermined display area in response to user input; 
in response to detecting that the determined network logo is presented in the first predetermined display area, determining whether at least one group has a same attribute as the determined network logo displayed in the first predetermined display area; 
adding the user into the at least one group in response to a determination that the at least one group has the same attribute as the determined network logo; and, sending to the at least one group a message associated with the adding the user to the at least one group.
These claims describe actions undertaken when a user seeks to find and join a community that has interests similar to the user. The claims aptly describe the social activity of managing personal behavior, relationships, or interactions between people. Therefore, they are a certain method of organizing human activity group of abstract idea.

This judicial exception is not integrated into a practical application. The claims, taken a whole, merely describe how to generally “apply” the concept of grouping users into similar network communities in a computer environment. The claimed additional elements (computer-implemented; a server, [a] virtual [environment]; at least one processor; at least one memory communicatively coupled to the at least one processor and storing instructions, and, a non-transitory computer-readable storage medium comprising computer readable instructions) are recited at a high level of generality and are merely invoked as tools to perform the network community grouping process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (for example, computer-implemented, and server) amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent claims 2, 9, and 16, contain further recitations to the same abstract idea found in claims 1, 8, and 15. Further claims to user's behaviors in the network community and one or more predetermined rules are inherent aspects of the determining actions for joining a group. Similar behaviors equating to similar interests. Furthermore, these recitations recite conducting these steps via computer-implementation and utilizing generically recited devices. These additional elements are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). 

Dependent claims 4 – 6, 11 – 13, and 17 – 19, contain further recitations to the same abstract idea found in claims 1, 8, and 15. Further claims to determining a number of users in the network community, a determination that the at least one group does not exist in the network community; determining the number of the users, and the number of users satisfies the predetermined threshold are inherent aspects of the established rules many groups have for enrollment or joining. Membership numbers may be limited or new invitees may be sent to groups where membership numbers are low. Furthermore, these recitations recite conducting these steps via computer-implementation and utilizing generically recited devices. These additional elements are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1, 2, 4 – 6, 8, 9, 11 – 13, and 15 – 19, are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Applicant’s arguments, begin on page 9, discussing 35 U.S.C. § 101, and rejection of prior claims. Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims are directed to an abstract idea and do not provide for integration into a practical application.
Applicant’s first argument analogizes the instant claims to Example 42 of 2019 PEG Examples.  The Examiner respectfully disagrees with Applicant.  As noted in Example 42, the additional elements therein recited an improvement by allowing remote users to share information “…in a standardized format regardless of the format in which the information was input by the user.”  Thus, the Examiner is making a distinction in Example 42 where a user updates information in a non-standardized format and the system then converts this information to a standardized format to be shared.  Neither of these two distinctions are present in Applicant’s recitations.  The Applicant claims grouping of users based on a network logo.  Since this logo is the virtual identity of the user, the user merely needs to be online, or in a virtual community (i.e., in a computer environment).  Furthermore, no conversion of information is performed in the instant claims.  The claims recite the logo being online, being recognized in a first display area, comparing the logo and finding a similar community.  As described above, the Examiner has concluded that the claimed additional elements (computer-implemented; a server, [a] virtual [environment]; at least one processor; at least one memory communicatively coupled to the at least one processor and storing instructions, and, a non-transitory computer-readable storage medium comprising computer readable instructions) are recited at a high level of generality and are merely invoked as tools to perform the network community grouping process.  Therefore, Applicant’s argument is not persuasive.

Applicant further argues, on page 10, that the use of this virtual element, e.g., a medal and a headgear, are used as control signals to automatically group users in the computer environment.  Applicant contends that these amended claims provide an inventive concept.  The Examiner respectfully disagrees.  First, the Examiner has not made any contentions, under analysis at Step 2B, the certain claim elements recite well-understood, routine, conventional activity.  Thus, Applicant’s argument is not persuasive.
Second, when analyzing at Step 2B for an inventive concept, the Examiner has evaluated all claim elements, alone and in combination, and maintains that the additional elements of (computer-implemented; a server, [a] virtual [environment]; at least one processor; at least one memory communicatively coupled to the at least one processor and storing instructions, and, a non-transitory computer-readable storage medium comprising computer readable instructions) are recited at a high level of generality and are merely invoked as tools to perform the network community grouping process.  This system and these devices are described within the Specification, at [0051], and do not lend support to Applicant’s argument that an inventive concept is provided as detailed at MPEP 2106.05.  As a result, the Examiner has determined that these additional elements are not sufficient to provide for integration into a practical application and/or significantly more as described at MPEP 2106.05(f); and, Applicant’s argument is not persuasive.

Applicant makes further arguments as to amended claims 8 and 15, along lines similar to those made for amended claim 1.  The Examiner finds these arguments not persuasive for similar reasons as detailed above for claim 1.  Thus, Applicant’s final argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson (US 2014/0067943) discloses recommending groups to create in a social networking system.  Luo (US 2011/0022621) details how an online social networking system can be used to create a new online community.  Rait (US 2013/0290414) discloses automatically creating groups of users in a social networking system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687